                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                8:17-cv-03066-MSS-TGW

CHERYL STAPLE,

       Plaintiff/Counter-defendant,

v.

THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY,

      Defendant/Counter-plaintiff.
_____________________________________/

THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY,

       Defendant/Counter-plaintiff,

v.

ESTATE OF DESMOND H. STAPLE AND
CHERYL STAPLE,

      Plaintiff/Counter-defendants.

_____________________________________/

 DEFENDANT, NORTHWESTERN MUTUAL’S MOTION FOR RECONSIDERATION
             OF JANUARY 7, 2019 DISCOVERY ORDER [DE 71]

       Pursuant to Federal Rule of Civil Procedure 60(b) and Middle District of Florida Local

Rule 3.01(a), Defendant, The Northwestern Mutual Life Insurance Company (“Northwestern

Mutual”), respectfully moves for reconsideration of the Order Denying Northwestern Mutual’s

Motion to Compel1 [DE 71] (the “Discovery Order”), denying Northwestern Mutual’s Motion to

Compel Production of Text Messages, Emails, and Unopened Mail, and to Compel Production of

       1
         Although the order is dated January 7, 2019, the Order was served electronically on the
parties on January 10, 2019.
                                               1
Computer and Phone Contents for Inspection [DE 49] (the “Motion to Compel”).

                                       I. INTRODUCTION

          The Discovery Order ruled, without reaching the merits of the Motion to Compel,2 that it

was untimely on the basis that the Motion to Compel the production of the computer, cell phone

and mail (collectively referred to as the “Items”), did not offer any explanation for the

untimeliness. The Discovery Order also stated that Northwestern Mutual’s Motion to Compel

could and should have been filed sooner to address confidentiality objections. Northwestern

Mutual respectfully disagrees for the following reasons.

          First, Northwestern Mutual could not confirm that Plaintiff’s statements regarding the

Florida Bar were false until it had completed its investigation and provided Northwestern Mutual

with its affidavit on November 27, 2018—12 days after the close of discovery. Immediately

after establishing that fact, Northwestern Mutual filed its Motion to Compel on December 8,

2019, despite the intervening Thanksgiving holiday.         On the affidavit alone, Northwestern

Mutual submits it has shown that it could not have submitted the Motion to Compel before the

discovery cutoff because it had not yet received the affidavit.3

          Further, Northwestern Mutual did request access to the Items prior to the close of

discovery, which Plaintiff refused, and contacted The Florida Bar, all before the discovery

cutoff.       Specifically, on October 29, 2018—before the close of discovery—Northwestern

Mutual conducted an in-person inspection of the contents of Mr. Staple’s car in Plaintiff’s

          2
          Plaintiff, in other filings, has misleadingly implied that, because the Motion to Compel
was denied, there could be no Fraud on the Court. Response to Motion to Dismiss for Fraud
[DE72], at p.16 (“The Insurance Company’s Motion to Compel has been denied by the Court
[Doc. 71]. There were certainly no fabrications of statements by the Florida Bar, as the Insurance
Company suggests.”). It is precisely the Fraud on the Court and the misrepresentations of
Plaintiff’s counsel that caused the delay in this action.
        3
          It goes without saying that no responsible attorney would accuse another member of the
Bar of such a serious misrepresentation without adequate proof of same.
                                                 2
counsel’s office and requested the Items, which Plaintiff refused to produce based on the

contention that the Florida Bar had instructed them not to do so.4 Northwestern Mutual then

contacted The Florida Bar before the discovery cutoff and spoke with the person plaintiff listed

as an inventory attorney (Jodi Thompson), The Florida Bar’s office manager of the Tampa office

(Linda Lyman), and the deputy general counsel of The Florida Bar (Rich Courtemanche).5

Despite initiating all of these conversations with The Florida Bar before the close of discovery,

The Bar had not completed its investigation until 12 days after the close of discovery.

       Second, this Court should grant reconsideration because the Discovery Order mistakenly

relies on Plaintiff’s misdirection by stating that Northwestern Mutual could have challenged

confidentiality objections sooner. But, Plaintiff had not asserted confidentiality objections in her

discovery responses—there was no pending confidentiality objections for this Court to rule upon.

See Amended Responses to Request for Production [DE 49-6], Nos. 6, 7, 8, 9, 13; Amended

Verified Answers and Objections to Interrogatories [DE 49-7], No. 7. A motion to compel filed

any earlier by Northwestern Mutual would have been clearly premature because Plaintiff’s

responses state that she agrees to produce these highly probative documents and devices if

“permitted” to do so by The Florida Bar. Thus, this Court’s belief that Northwestern Mutual


       4
           Plaintiff’s counsel confirmed he instructed his office to deny access to the Items the
following day at the Deposition of Dr. Adams. See Deposition Transcript [DE 58-5], at p.94:3-
14.
         5
           In the Response [DE 57], Plaintiff raised strawman arguments—not directed at the
merits—including that Northwestern Mutual should have contacted an ethics call hotline
attendee (Lilijean Quintiliani). On this issue and to the contrary, once Northwestern Mutual
contacted the person (Jodi Thompson) that Plaintiff incorrectly disclosed as the inventory
attorney (Thompson never served in that role and had been gone for 1 year, 3 months),
Northwestern Mutual was directed to the deputy general counsel for The Florida Bar (Mr.
Courtemanche), who conducted an internal investigation on Plaintiff’s counsel’s representations.
It is axiomatic that, when an attorney is directed to an entity’s counsel, no attorney acting within
the bounds of professional conduct would continue to call employees for the entity when counsel
was communicating on the entity’s behalf.

                                                 3
should have moved to compel on objections (confidentiality) that were not actually being

asserted in Plaintiff’s discovery responses is a factual mistake that appears on the face of the

order, warranting reconsideration.

        Northwestern Mutual apologizes for any confusion on this issue resulting from its

Motion, as it only raised arguments on confidentiality in an abundance of caution (as no Reply is

permitted in this Jurisdiction). Northwestern Mutual respectfully submits that it should not be

penalized for attempting to anticipate Plaintiff’s arguments.       In short, when Northwestern

Mutual’s anticipatory arguments are stripped away, it should be clear that Plaintiff’s discovery

responses were nothing more than agreement to produce documents or electronic devices for

inspection once Northwestern Mutual obtained “permission” from The Florida Bar. Why would

Northwestern Mutual move to compel if Plaintiff stated in writing during discovery that she

agreed to produce the documents and devices upon The Florida Bar’s approval? It wouldn’t.

        Third, Northwestern Mutual’s defense of this claim for $4 million in life insurance

benefits will be severely prejudiced because mail, documents related to Mr. Staple’s business,

Mr. Staple’s text messages and communications, and Mr. Staple’s internet searches all bear upon

his mental state, which Plaintiff argues is the core issue in this case.         The prejudice to

Northwestern Mutual would be manifestly unfair because Plaintiff’s denied access to these

materials under a false pretense—that The Florida Bar prohibited access. We now know this was

not true.

        Conversely, there is absolutely no prejudice to Plaintiff or her counsel by requiring her to

produce for inspection the documents and devices because (1) she agreed to produce them in




                                                 4
various discovery responses;6 and (2) trial is set for a June 3, 2019 trial period (still more than

four months away). These devices and documents can be inspected in mid-February 2019,

leaving still four months before trial.7

       Accordingly, Northwestern Mutual’s Motion to Compel is asking this Court to order

what Plaintiff agreed to do during discovery—produce documents and electronic devices for

inspection now that it is perfectly clear that The Florida Bar never prevented access. For these

reasons, this Court should reconsider its prior ruling, order Plaintiff to provide access for

inspection of the mail, documents, laptop, and cell phone that Plaintiff stated it would produce in

the absence of Florida Bar Instructions, and award fees in Northwestern Mutual’s favor.

                                 II. FACTUAL BACKGROUND

       The Court should first note that the Items have been in Plaintiff’s possession since March

17, 2016, the day after Mr. Staple died. Yet, Plaintiff denied their existence until September

7, 2018, when she served a Supplemental Rule 26(a)(1) Disclosure [DE 49-5], at CM/ECF p. 11.

This was six (6) months after the Items had been requested by Northwestern Mutual and two (2)

years, six (6) months after Staple’s death. See Defendant’s Request for Production to Plaintiff


       6
          See e.g., September 18, 2018 Amended Plaintiff's Amended Verified Answers and
Objections to Northwestern Mutual's First Set of Interrogatories, No. 7 [DE 49-7] (“Plaintiff and
her counsel agree to participate in obtaining permission from the Floridia [sic] Bar to permit
access to any materials discoverable in either his computer or his phone.”); Amended Response
to Request for Production, No. 13 (“Furthermore, these materials [i.e., electronic devices] can be
made available for inspection under the supervision of the Florida Bar, who has asked us to
preserve these materials without disclosure absent their direction and permission.”); Amended
Response to Request for Production, No. 6 (“At the direction of the Florida Bar, any mail
addressed to Mr. Staple was to be preserved from disclosure without the Florida Bar’s prior
approval. . . . .Plaintiff agrees to provide any release, if necessary, for Northwestern Mutual to
obtain access to these materials. . . .”).
        7
          Although the Court denied a motion to strike Plaintiff’s expert disclosures as untimely,
the Court has extended the discovery deadline for Northwestern to conduct a deposition of two
(2) of Plaintiff’s five experts. See Order [DE 52]. One such deposition is set for February 5,
2019. The disclosure of the Items could likewise occur in February 2019.

                                                5
[DE 49-1], at CM/ECF p. 19 (requests served March 23, 2018). With two (2) months left in

discovery, it was in the Supplemental Rule 26 Disclosures that Plaintiff first asserted that The

Florida Bar had instructed them not to open or produce the Items. [DE 49-5], at CM/ECF p. 11.

       Importantly, throughout her discovery responses over the next eleven (11) days in

September 2018, Plaintiff indicated that she agreed to produce the Items with the last discovery

response served with less than two (2) months left in discovery. See e.g., September 18, 2018

Amended Plaintiff's Amended Verified Answers and Objections to Northwestern Mutual's First

Set of Interrogatories, No. [DE49-7] (“Plaintiff and her counsel agree to participate in obtaining

permission from the Floridia [sic] Bar to permit access to any materials discoverable in either his

computer or his phone.”). Of course, we now know that no such permission was necessary.

       Northwestern Mutual only began to discover Plaintiff’s gamesmanship on October 10,

2018, with one month left in discovery, when Plaintiff’s counsel revealed for the first time that

he had a cardboard box of the car’s contents, and it contained pills, a pill bottle and

prescriptions.8 See Motion to Dismiss for Fraud on the Court [DE 54] at p.10; Email [DE 54-

20]. Northwestern Mutual immediately requested an itemized list the cardboard box’s contents,

which Plaintiff’s counsel refused to produce. Emails [DE 54-21; 54-22]. On October 23, 2018,

Plaintiff’s counsel finally provided a video of the contents of the automobile. [DE 54] at p. 11;

Photographs [DE 54-23; 54-24]. After Plaintiff’s counsel’s video did not show every item in the

cardboard box, Plaintiff’s counsel refused to provide legible photographs of all contents. Emails

[DE 54-25; 54-26].

       On the same day, Northwestern Mutual learned that just the day before (October 22,

2018) Plaintiff’s expert disclosed pictures of Mr. Staple’s automobile (taken in March 2016) that

       8
         This revelation is important because Plaintiff’s experts use as a primary basis for their
opinions (that Mr. Staple did not commit suicide) the lack of pills or pill bottles in his car.
                                                6
Plaintiff’s counsel had never disclosed or produced to Northwestern Mutual. See Motion [DE

54], at 14; Photographs [DE 54-4; 54-29; 54-30; 54-31; 54-32; 54-33; 54-34]. Upon seeing these

belated disclosures, Northwestern Mutual became suspicious that Plaintiff had not been

forthcoming in her discovery responses. 9 On October 29, 2018, during the in-person inspection

of the contents of the car at Plaintiff’s counsel’s office, Northwestern Mutual discovered certain

items, such as the handwritten note on the front seat of the car (as shown in the pictures disclosed

by Plaintiff’s experts on October 22, 2018, see Photograph [DE 54-34]) were missing. At this

time, discovery was in full swing, including numerous depositions, and extensive travel.10

       Through no fault of its own, Northwestern Mutual relied upon Plaintiff’s counsel’s

statements—as officers of the court in good standing—that The Florida Bar had given some sort

of instruction that supervision and approval was needed from The Florida Bar. Plaintiff’s

counsel’s denial of access, after waiting months to admit the existence of the Items, was under

       9
          It cannot be overstated how Plaintiff’s experts relied on the contents of the car (from the
cardboard box) and the photographs of the car taken in Plaintiff’s driveway, all of which were in
their possession before Northwestern Mutual’s first request for production. Yet, Plaintiff did not
reveal them until late October 2018—when there was less than three weeks left in discovery.
        10
           Northwestern Mutual was not sitting idly by. Importantly, for this Court’s reference,
Plaintiff’s counsel deposed defense witnesses on September 26, 2018, September 27, 2018, and
September 28, 2018, in Wisconsin.
        Northwestern Mutual traveled to Tampa and investigated the contents of the box in
Plaintiff’s counsel’s office on October 29, 2018. Also on October 29, 2018, Northwestern
Mutual deposed Chief Forensic Toxicologist, Julie Pierson.
        On October 30, 2018, Northwestern Mutual deposed Plaintiff’s expert, Dr. Adams. Also
on October 30, 2018, Northwestern Mutual then flew to Denver, Colorado, to prepare Dr. Heard
for deposition taken by Plaintiff on Thursday, November 1, 2018.
        On Monday, November 5, 2018, Northwestern Mutual deposed Plaintiff’s expert, Dr.
Lenchus. On Tuesday, November 6, 2018, Northwestern Mutual deposed Plaintiff’s expert, Dr.
Gerrish. Notably, Plaintiff’s experts were deposed in November 2018 because Plaintiff (without
objection from Northwestern Mutual [DE 39], ¶6) was permitted an extension until October 15,
2018 to serve expert reports, leaving only one month for expert depositions.
        On Monday November 12, 2018, Northwestern Mutual deposed Dr. Baker. On Tuesday,
November 13, Northwestern Mutual deposed both EMTs Owens and Caron. On November 15,
2018, Northwestern mediated this case with Mediator Alvarez. On November 16, 2018,
Northwestern Mutual deposed Plaintiff.
                                                 7
the false pretense of The Florida Bar instructions. Thus, should the Items not be produced,

Plaintiff stands to benefit from her own concealment and misrepresentations.

                                III. MEMORANDUM OF LAW

A. Legal Standard

       The Middle District has articulated the standard for reconsideration, as follows:

               The purpose of a motion for reconsideration is to correct manifest
               errors of law or fact or to present newly discovered evidence.” U.S.
               v. Edler, Case No. 13–60168–CR, 2013 WL 4543695, at *1 (S.D.
               Fla. Aug. 27, 2013) (quotations omitted). “Only three major
               grounds generally justify reconsideration: (1) an intervening
               change in the controlling law; (2) the availability of new evidence;
               and (3) the need to correct clear error or prevent manifest
               injustice.” Id. (quotations omitted).

Berman v. Kafka, 3:13-CV-1109-J-JBT, 2014 WL 12616995, at *1 (M.D. Fla. Oct. 20, 2014)

(vacating its prior order because it is based on a factual error). Here, this Court’s denial based on

untimeliness is based on two factual inaccuracies crucial to this Court’s ruling: (a) that the

circumstances do not demonstrate good cause for a motion to compel filed after the discovery

cutoff, and (b) that Northwestern Mutual could have moved to compel on confidentiality

objections sooner. Moreover, reconsideration is proper here because manifest injustice is present

as Plaintiff’s misrepresentations and misdirection prevented inspection of the Items—Plaintiff

should not stand to benefit from her own wrongful conduct.

B. Northwestern Mutual presented evidence with the Motion to Compel that The Florida
Bar Confirmed Plaintiff’s Misrepresentations Only After the Discovery Cutoff.

       Northwestern Mutual provided an affidavit, dated November 27, 2018, from The Florida

Bar confirming Plaintiff’s counsel fabricated instructions given by The Florida Bar.             See

Affidavit [DE 49-8].     No attorney—in regular practice—would file a motion alleging that

another attorney committed such misconduct without sworn proof.              Northwestern Mutual



                                                 8
sensibly waited until The Florida Bar finished its investigation and provided proof for this Court

before filing the Motion to Compel—this was evidence in the Motion to Compel that

Northwestern Mutual could not have moved to compel until after the discovery cutoff.

Northwestern       Mutual    respectfully    submits    that   uncovering     opposing     counsel’s

misrepresentations, which were not true as sworn by The Florida Bar, without more, should

constitute good cause to compel disclosure of the documents, mail, cell phone, and laptop in a

motion filed after the discovery deadline.

C. Northwestern Mutual Acted Diligently in Seeking to Uncover the Truth and Provide
Proof in Support of a Motion to Compel.

       As set forth above, Northwestern Mutual contends that the affidavit alone reveals that the

investigation was completed after the discovery cutoff. Should this Court require additional

factual background of the timing of Plaintiff’s misrepresentations and the investigation,

Northwestern Mutual respectfully submits that this Court consider the additional factual

circumstances set forth in this motion to find that Northwestern Mutual acted diligently in

seeking to uncover Plaintiff’s misrepresentations (in addition to the facts set forth above):

                   Plaintiff’s disclosed the cell phone and laptop in September
                    2018, six months after Northwestern Mutual requested these
                    devices and after Plaintiff possessed them long before
                    discovery began;
                   Plaintiff’s discovery responses in September 2018 include
                    agreement that Plaintiff will provide access to the Items upon
                    complying with The Florida Bar;
                   Plaintiff revealed in October 10, 2018—with one month left in
                    discovery—that it possessed the contents of the car;
                   On October 22, 2018—with three weeks left in discovery—
                    Plaintiff’s experts disclosed photographs of the car provided by
                    Plaintiff’s counsel that Plaintiff’s counsel never disclosed in
                    discovery;
                   On October 23, Plaintiff’s counsel, after having refused to
                    provide an itemized list of the contents of the box, sent a video,
                    which still did not show the full contents of each item;
                   On October 29, 2018, at a visit to Plaintiff’s counsel’s office to

                                                  9
                   inspect the contents of the car, Plaintiff’s counsel admittedly
                   instructed his office to deny access to the cell phone and
                   laptop, which was based on the false premise that The Florida
                   Bar instructed him to prohibit access;
                  On November 8, 2018, before the discovery cutoff,
                   Northwestern Mutual attempted to contact The Florida Bar to
                   obtain permission to access the Items;
                  As set forth in the facts above, The Florida Bar’s investigation
                   involved communicating with the prosecuting attorney (Jodi
                   Thompson), the office manager of The Tampa Office (Linda
                   Lyman), and The General Counsel (Rich Courtemanche); and
                  On November 27, 2018, after the discovery cutoff, The Florida
                   Bar completed its investigation and confirmed with proof that
                   Plaintiff’s very specific instructions and representations in the
                   discovery responses were not true.

       Northwestern Mutual should not be prejudiced for Plaintiff’s concealment of the Items

from the inception of this litigation until September 7, 2018, when they finally disclosed they

possessed the Items, and their subsequent intentional misdirection. The Florida Bar affidavit

[DE 49-8] submitted to this Court in support of the Motion to Compel clearly confirms (a) that

the investigation was completed after the close of discovery (thus, the Motion to Compel could

not have been filed earlier); (b) that The Florida Bar had no objection to Northwestern Mutual’s

discovery requests; and (c) The Florida Bar never gave the instructions Plaintiff’s counsel

inserted in discovery requests.

       Accordingly, Northwestern Mutual respectfully requests this Court reconsider the

Discovery Order and order Plaintiff to comply with the agreement in her discovery responses

that she would produce those documents, mail, laptop, and computer for inspection now that it is

perfectly clear that The Florida Bar issued no such instructions and that The Florida Bar does not

object to disclosure and inspection of those documents and devices.

D. The Discovery Order’s Reliance On the Confidentiality Argument to Deny The Motion
to Compel Was Error on the Face of the Order.

       The Discovery Order was mistaken on Northwestern Mutual’s ability to challenge

                                                10
Plaintiff’s “confidentiality” objections sooner. To be clear, Plaintiff did not actually assert a

confidentiality objection in any of the responses to discovery requests Northwestern Mutual

challenged in the Motion to Compel—thus, the Court should not have relied on it as a reason that

Northwestern Mutual could have moved to compel earlier. For example, in response to the

request seeking mail, Plaintiff objected based solely on The Florida Bar’s statements (which

were later found out to be false), as follows:

               RESPONSE: At the direction of the Florida Bar, any mail
               addressed to Mr. Staple was to be preserved from disclosure
               without the Florida Bar’s prior approval. Plaintiff has provided a
               copy of each envelope addressed to Mr. Staple and/or all
               documents directed to any company owned by Mr. Staple, to
               enable Northwestern Mutual to act on any of these pieces of mail
               to obtain permission to access these materials. Plaintiff agrees to
               provide any release, if necessary, for Northwestern Mutual to
               obtain access to these materials. See attached.

See Amended Response to Request for Production No. 6.11 In response to the request seeking

Staple’s voicemails, emails, and text messages, Plaintiff wrote:

               RESPONSE: Plaintiff has previously provided all known mobile or
               landline phone numbers for Mr. Staple, together with the service
               provider’s name and detailed billing statements for relevant time
               periods in her Rule 26 Disclosures. Moreover, Defendant has
               requested records from multiple third parties regarding these
               communications.

See Amended Response to Request for Production No. 8. In response to the request for forensic

inspection/duplication of the computer(s), including any internal or external hard drives or other

data storage devices, cellular phones, and tablets that Desmond Staple used, Plaintiff responded:

               RESPONSE: Plaintiff has possession of a laptop computer and a
               mobile phone, both of which are preserved in a fire proof safe
               maintained by Plaintiff’s counsel. Furthermore, these materials can
               be made available for inspection under the supervision of the

11
  Response to Request for Production No. 7 is the same and is part of the Motion to Compel, but
pertains to documents, not mail.
                                                 11
               Florida Bar, who has asked us to preserve these materials without
               disclosure absent their direction and permission. The identity of
               individuals from the Florida Bar with whom Plaintiff’s counsel has
               discussed these matters were provided in her Rule 26 Disclosure,
               and Plaintiff agrees to cooperate with both Northwestern Mutual
               and the Florida Bar to permit access to these materials.

See Amended Response to Request for Production No. 13.

        To be certain, Plaintiff and her counsel’s discovery responses do not raise any raise any

objection on any basis other than Plaintiff and her counsel’s purported inability to produce the

mail, documents, cell phone, or computer because The Florida Bar said not to. Thus, contrary to

the Court’s footnote, Northwestern Mutual could not have raised these challenges or challenged

the confidentiality objection sooner to get the mail until Northwestern Mutual could conclusively

put to rest Plaintiff’s misrepresentations.

        Northwestern Mutual respectfully submits that its arguments on “confidentiality” were

provided to aid the Court by showing that even if Plaintiff asserted some type of objection on

that basis in Response to the Motion to Compel (to which Northwestern Mutual would not be

entitled to Reply), it would be unavailing. Accordingly, Northwestern Mutual specifically stated:

“even if the mail contained some other party’s confidential information . . . .” Motion to Compel

[DE 49], at 6. This “in the alternative” argument about confidentiality was clearly not the thrust

of the Motion to Compel. Thus, this Court should reconsider its prior ruling denying the Motion

to Compel based on Northwestern Mutual’s “failure” to challenge an objection sooner

(confidentiality) when the objection was not being raised, challenged, or at issue.

        Practically, Northwestern Mutual has no way of knowing what might be confidential—

Plaintiff never produced the mail, the phone, or the laptop. Plaintiff never provided a privilege

log.   For this reason, Northwestern Mutual should not be penalized for not challenging a

potential confidentiality objection that was not being asserted by Plaintiff at that time.

                                                 12
E. The Only Reference to Misrepresentations about Confidentiality is in Plaintiff’s
Supplemental Rule 26 Disclosures filed 6 Months into Discovery, not Objections to
Requests for Production.

       After Plaintiff began amending her discovery responses in September 2018, the only

place confidentiality shows up in the Motion to Compel is in Plaintiff’s Supplemental Rule

26(a)(1) Initial Disclosures, where Plaintiff states that The Florida Bar asserts confidentiality:

               The device is currently preserved in a fire proof safe controlled by
               counsel for Cheryl Staple. As this was a cellular phone of an
               attorney, upon instructions of the Florida Bar, this device may not
               be opened by any party, due to confidentiality rules.

See Plaintiff’s Supplemental Rule 26(a)(1) Disclosures [DE 49-5], at 11.

       As set forth above, Plaintiff was not seeking to shield individual’s communications or

assert a confidentiality objection, but to shield all communications by preventing “opening the

device.”    According to Plaintiff, this came from an “instruction” of The Florida Bar.

Northwestern Mutual could not have challenged a prohibition against opening the device until

Northwestern Mutual debunked Plaintiff’s misrepresentations.

F. The Motion To Compel Should be Granted on The Merits, Ordering Plaintiff to Produce
what She Agreed to Produce.

       Northwestern Mutual has stripped away all “alternative” or reply arguments and requests

this Court order Plaintiff to produce precisely what she agreed to produce. Plaintiff concocted a

smokescreen that, in order to access mail, documents, the cell phone, or the laptop in her

possession, some sort of compliance with The Florida Bar was required. The smokescreen was

conclusively debunked by The Florida Bar after the discovery cutoff. The Florida Bar issued no

such instructions to Plaintiff, [DE 49-8] at ¶¶3-4, and did not and does not object to production

of what Plaintiff’s counsel agreed to produce, [DE 49-8] at ¶6. Therefore, on reconsideration,

this Court should order production/inspection on Request for Production Nos. 6, 7, 8, 9, 13.



                                                 13
   IV. PREJUDICE TO NORTHWESTERN MUTUAL IS MANIFEST AND UNFAIR,
            WHICH CAN BE CORRECTED ON RECONSIDERATION

       If the Discovery Order stands, the prejudice to Northwestern Mutual is manifest, and

Plaintiff and her counsel are benefitting from their own misconduct. Once Northwestern Mutual

attempted to untangle Plaintiff’s web, it was too late, as it took The Florida Bar 18 days to

conclude their internal investigation. Northwestern Mutual immediately filed its motion the

following week. This Court should disregard Plaintiff’s arguments regarding timeliness because

Plaintiff’s arguments are, stated another way, that Northwestern Mutual should have learned

sooner that Plaintiff was fabricating The Florida Bar’s instructions about discovery in this case.

This line of argument is patently unfair and would lead to a manifestly inequitable result.

Plaintiff’s actions, here, have denied Northwestern Mutual access to evidence that sheds light on

the truth, and Northwestern Mutual is entitled to a full picture of the evidence to support its

defenses.

       For example, Northwestern Mutual has been deprived of Mr. Staple’s communications

with family, friends, and colleagues in the weeks leading up to his passing. Plaintiff has

prevented access to mail which undoubtedly would have provided additional information as to

Mr. Staple’s financial state, his purported restaurant dealings, the subsequent bar complaints

against Mr. Staple, and many other factors (whether known or unknown) that would shed light

on the stress he was suffering.

       Similarly, Mr. Staple’s phone and computer searches would elucidate what he was

thinking at the time, and shed light on the critical mental status. Very clearly, the possibility of

any searches related to Tylenol or acetaminophen, overdosing or suicide, and messaging related

to suicide attempts, and suicide prevention/hotlines, would shed light on the intent behind his

actions in the days leading up to his overdose. Northwestern Mutual has no way of knowing

                                                14
what Mr. Staple himself said or what he searched for without access to these devices.

       Conversely, Plaintiff would suffer absolutely no prejudice by ordering compulsion of

these documents and devices for inspection because Plaintiff agreed they could be produced.

Plaintiff’s only possible argument in opposition is that there was delay, which Plaintiff created,

first, by failing to disclose the Items and then by denying access to them on false pretenses.

Plaintiff will not have to locate the electronic devices—they have been in the safe for many

months, if not years (and were never in The Florida Bar’s possession, only in Plaintiff’s

possession). Plaintiff will not need to pour through documents or search high and low—the mail

is in a box in Plaintiff’s counsel’s safe. The time associated with accessing these devices and

information is minimal. One would think that a Plaintiff so sure that Mr. Staple did not commit

suicide would not fear the production of such evidence. Clearly, that is not the case.

       Finally, it is not anticipated that Court’s schedule will not be impacted by the inspection

Northwestern Mutual requests. A complete forensic examination could occur in February 2019,

leaving still four months before trial.

       These are the precisely circumstances where reconsideration is warranted to prevent

manifest injustice to a party who was misled.

              V. THE CASE MANAGEMENT ORDER GIVES THIS COURT
                  DISCRETION TO HEAR THE INSTANT MOTION.

       As this Court recognized in the Discovery Order, the Case Management and Scheduling

Order [DE 23], at ¶ I.D. provides this Court discretion to adjudicate the merits of the Motion to

Compel even though it was filed after the discovery cutoff. Indeed, instead of requiring this

Court to deny motions to compel that are filed after the discovery cutoff, the Order permits the

Court to exercise discretion by stating that the Court “may” deny motions as untimely.

Northwestern Mutual respectfully submits that the circumstances surrounding the instant Motion

                                                15
to Compel are a paramount example of when this Court should exercise its discretion and rule on

the merits because, despite Northwestern Mutual’s attempts to inspect the Items and obtain

permission before the discovery cutoff, Northwestern Mutual did not have conclusive proof that

Plaintiff’s sole reason for denying access to the Items was false until The Florida Bar concluded

its investigation and provided an affidavit after discovery ended.

                                      VI. CONCLUSION

       For the foregoing reasons, Northwestern Mutual respectfully requests this Court

reconsider the Discovery Order, grant the Motion to Compel, and order Plaintiff’s counsel to

produce the mail and documents, make the cellular phone and laptop available for forensic

inspection, and grant such other and further relief as the Court deems proper.

                                                     Respectfully submitted,

                                                     SHUTTS & BOWEN LLP
                                                     Attorneys for The Northwestern Mutual
                                                     Life Insurance Company
                                                     200 S. Biscayne Boulevard
                                                     Suite 4100
                                                     Miami, Florida 33131
                                                     Tel: (305) 358-6300
                                                     Fax: (305) 381-9982

                                                  By: /s/ John E. Meagher
                                                       John E. Meagher
                                                       Florida Bar No. 511099
                                                       jmeagher@shutts.com
                                                      Jake Monk
                                                      Florida Bar No. 100321
                                                       jmonk@shutts.com


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 22, 2019, I filed the foregoing document with the

Clerk of Court. I also certify that the foregoing document is being served this day on all counsel


                                                16
of record or pro se parties identified on the attached Service List in the manner specified, either

via transmission of Notices of Electronic Filing generated by CM/ECF or via US Mail, an

authorized manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.

                                                     /s/ John E. Meagher
                                                     Of Counsel

                                        SERVICE LIST

Theodore A. Corless, Esq.                         Timothy W. Weber, Esq.
Mary Catherine Lamoureux, Esq.                    Jeremy D. Baillie, Esq.
Corless Barfield Trial Group, LLC                 Weber, Crabb & Wein, P.A.
6812 W. Linebaugh Ave.                            5453 Central Avenue
Tampa, FL 33625                                   St. Petersburg, FL 33710
service@corlessbarfield.com                       timothy.weber@webercrabb.com
tcorless@corlessbarfield.com                      jeremy.bailie@webercrabb.com
mlamoureux@corlessbarfield.com                    Co-counsel for Plaintiff
Counsel for Plaintiff


Served by CM/ECF


MIADOCS 17592403 7




                                                17
